Citation Nr: 1454025	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as a "helpless child" on the basis of permanent incapacity for self-support on or before his 18th birthday.


REPRESENTATION

Appellant represented by:	Linda Hennel, Representative


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.  He died in February 2010, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Philadelphia Pension Center in Philadelphia, Pennsylvania that in relevant part denied the above claim.  The Board has not only reviewed the appellant's physical claims file, but also the appellant's file on the "Virtual VA" system to ensure a total review of the evidence.

This claim was previously before the Board in January 2014, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2014).  In determining whether a person qualifies as a helpless child, the focus of the analysis must be on the claimant's condition at the time of his or her eighteenth birthday.  Dobson v. Brown, 4 Vet.App. 443 (1993). 

The appellant, who was born in March [redacted], 1980, and reached the age of 18 years in March 1998, claims that he became permanently incapable of self-support prior to his 18th birthday, due to cognitive and emotional disabilities.  His claim was denied by the RO on the basis that there was insufficient evidence to demonstrate that he was incapable of self-support prior to his 18th birthday.

The Board recognizes that a July 11, 2011 letter issued by the RO, as well as a March 2014 letter directed by instructions in the January 2014 Remand, fully identified the relevant evidence necessary to substantiate the appellant's claim and requested that the appellant provide such evidence.  It is noted that, although the appellant responded in a March 2014 letter, he did not actually provide any of the requested evidence or an indication as to where it may be obtained.  Rather the appellant recited previous aspects of his claim and identified the name of his current treatment provider, Dr. J. L.  He also indicated that he was seeing a neurologist and awaiting test results, although it was not indicated if this doctor was Dr. J. L.  The Board notes that the duty to assist is not a one-way street, and the appellant must work with VA to provide more information on where to obtain medical, employment, and educational records that would assist in the adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nonetheless, the Board feels further efforts are needed toward development.

The RO should request the appellant provide information specifically relating to the extent of his mental and physical deficiencies prior to his 18th birthday.  Specifically the RO should inquire into whether the appellant received a high school diploma, and, if he did not, request authorization to obtain any available student records from the appellant's high school indicating the reason for his withdrawal.   The RO should further inquire as to whether the appellant ever obtained or maintained employment, and, if so, the nature and dates of the employment.  Additionally, the RO should determine whether the appellant has ever been married, and the status of his present mental and physical condition.  The RO should request any recent or outstanding medical records not already associated with the claims file.  

The Board particularly notes that the appellant in a March 2012 statement indicated that he received counseling at the VA Medical Center.  However, he did not identify the name of the provider or the location of the facility.  As such, the RO should also attempt to ascertain whether the appellant did in fact receive such treatment at the VA Medical Center and associate any identified treatment records with the claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, because the appellant has indicated that he does not work due to his disabilities, the RO should ascertain whether the appellant has applied for or is in receipt of any SSA benefits.  Any records so identified should be associated with the claims file.

Last, the RO should obtain a VA examination opinion to address the question of whether the appellant was permanently incapable of self-support through his own efforts by reason of physical or mental defects prior to age 18.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 , 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Here, the medical evidence of record shows that the Veteran has been treated and variously diagnosed with Asperger's Syndrome, autism, and other developmental disorders due to birth defects.  Accordingly, the examiner must take these into account and reconcile the disorder(s) which caused the appellant to be permanently incapable of self-support through his own efforts prior to the age of 18, if such is the case.  A full discussion and supported rationale for all opinions must be provided.

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify, to the extent he is able, the names, locations and approximate dates of treatment for any health care providers who provided mental treatment and/or evaluations not already associated with the claims file. After securing any needed authorizations, obtain any available records adequately identified. 

2. The RO should obtain any identified VA treatment records for counseling of the appellant. All attempts to procure records should be documented in the file.  

3. Ask the appellant to provide either documentation of a high school diploma, or, if he did not complete high school, evidence of the maximum grade attended, as well as authorization for VA to request any available student records from the appellant's high school.

4. Ask the appellant to identify the nature and dates of any periods of employment.

5. Ask the appellant whether he has ever been married, as well as the current status of his mental and physical condition.

6. Contact the SSA and request all records related to the appellant's claim for benefits. Any negative response must be included in the claims file and the appellant  notified accordingly.

7. Thereafter, the RO should refer the VA claims file to an appropriate specialist. The examiner is requested to review the claims file in its entirety. The examiner should provide an opinion of whether the appellant was shown to be permanently incapable of self-support by reason of mental or physical defect by the time of his 18th birthday. Specifically, the examiner should provide responses to the following inquiries:

(a) Identify the disorders from which the appellant was suffering during the time period prior to his 18th birthday 

(b) Is it at least as likely as not (meaning 50 percent or greater probability) that any identified disorder(s) rendered the dependent permanently incapable of self-support by the time of his 18th birthday (in March 1998). The examiner should state (if possible) what employment limitations would have existed and what limitations are currently shown.

(c) If the examiner determines that the appellant is (and has been) capable of self-support, then the examiner should identify the evidence that establishes that he was/is capable of self-support. The examiner should also discuss his industrial or employment capability.

(d) If the appellant was incapable of self-support as of his 18th birthday, then determine whether it is at least as likely as not that incapacity of self-support continued and is permanent.

All findings and conclusions should be explained in detail. A discussion of the complete rationale for all opinions expressed should be included in the examination report.

8. After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the appellant's claim for status as a "helpless child." If the claim is denied, the appellant must be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



